

EXHIBIT 10.12
AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT (this “Amendment”), effective
December 27, 2017, hereby amends the Employment Agreement dated March 1, 2010,
as amended by Amendment No. 1 to Employment Agreement, dated November 3, 2010,
Amendment No. 2 to Employment Agreement, dated March 1, 2012 and Amendment No.
3, dated March 22, 2013 (the “Agreement”), by and between AmTrust Financial
Services, Inc., 59 Maiden Lane, 6th Floor, New York, New York, a Delaware
corporation (the “Company”), and Christopher M. Longo, an individual residing at
625 Club Drive, Aurora, Ohio 44202 (“Executive”).
WHEREAS, the purpose of this Amendment is for Executive and the Company to
reflect Executive’s current business title and reporting structure and to agree
to a new bonus structure, effective January 1, 2017; and
WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Amendment and Restatement of Section 1. Section 1 of the Agreement is hereby
amended and restated, in part, to read as follows:
The original Agreement provision:
It is the intention of the Company that Executive shall continue to serve as the
Chief Information Officer at the pleasure of the Board of Directors, reporting
on a day-to-day basis directly to the Chief Operating Officer of the Company.
Shall be amended and replaced as follows:
It is the intention of the Company that Executive shall continue to serve as the
Chief Operating Officer at the pleasure of the Board of Directors, reporting on
a day-to-day basis directly to the Chief Executive Officer of the Company.
2.    Amendment and Restatement of Section 3(b). Section 3(b) of the Agreement
is hereby amended and restated in its entirety to read as follows:
(b)     Incentive Compensation.
(i)     Annual Bonus. For each calendar year beginning January 1, 2017,
Executive shall be eligible for an Annual Bonus under the Company’s Annual
Senior Executive Incentive Compensation Plan in effect from time to time. The
Executive may be awarded such annual bonuses thereunder as may be approved by
the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) based upon corporate, individual and business unit
performance measures, as appropriate, established or approved from time to time,
by the Compensation Committee. Any Annual


Page 1 of 2



--------------------------------------------------------------------------------




Bonus shall be payable in a combination of cash and AmTrust Financial Services,
Inc. restricted stock units (RSUs) or other equity instruments, to be paid after
the end of the calendar year for which the Annual Bonus has been earned and no
later than March 15 following the bonus year. The issuance and terms of RSUs are
governed by the AmTrust Financial Services, Inc. 2010 Omnibus Incentive Plan and
subject to the terms of a Restricted Stock Unit Agreement pursuant to that Plan.
To qualify for an Annual Bonus, Executive must remain continuously and actively
employed by the Company, without having tendered a notice of resignation,
through December 31 of the bonus year.
(ii)     Long-Term Incentive Plan. It is presently expected that the
Compensation Committee will establish a long-term incentive plan subject to a
maximum limitation. The Executive shall be eligible to participate in such
long-term incentive plan, or such other long term incentive arrangement of the
Company as may from time to time be made available, to an extent consistent with
similarly placed executives of the Company; provided, however, that adoption of
such long-term incentive plan, and Executive’s participation therein, is subject
to approval by the Board of Directors.
3.    Consent to Amendment; Ratification. The Agreement, as amended, is hereby
ratified, reaffirmed, reasserted, restated and confirmed in all respects and
shall continue in full force and effect in accordance with its terms. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any party under the Agreement, nor
constitute a waiver of any provision of the Agreement.
IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 to Employment
Agreement as of the date first above written.


AMTRUST FINANCIAL SERVICES, INC.


By: /s/ Stephen Ungar    
Name: Stephen Ungar
Its: Secretary




EXECUTIVE


/s/ Christopher Longo                
Christopher Longo








Page 2 of 2

